 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: November 7, 2019
                                                         TIME: 9:30 a.m.
15                               Defendant.              COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 7, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until January

22 16, 2020, at 9:30 a.m., and to exclude time between November 7, 2019, and January 16, 2020, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery thus far produced in this case

26          includes approximately 2,381 pages of documents including investigative reports, laboratory

27          reports, information regarding potential witnesses, and copies of letters that form the bases of the

28          charges in this case. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         made available for inspection and copying.

 2                 b)      The government has represented that additional discovery will be produced on a

 3         rolling basis as it is gathered and prepared for production.

 4                 c)      Counsel for defendant desires additional time to review the discovery, consult

 5         with his client, conduct investigation and research related to the charges, and to otherwise

 6         prepare for trial.

 7                 d)      Defense counsel has also represented that as part of its investigation, defense

 8         counsel requires additional time to retain and consult with an expert to conduct an evaluation of

 9         the defendant. Such an evaluation is necessary for defense preparation as an evaluation is

10         necessary for defense counsel to effectively consult with the defendant regarding the status of the

11         case, to discuss case strategy and potential resolutions with the defendant, and to otherwise

12         prepare for trial.

13                 e)      Counsel for defendant believes that failure to grant the above-requested

14         continuance would deny him the reasonable time necessary for effective preparation, taking into

15         account the exercise of due diligence.

16                 f)      The government does not object to the continuance.

17                 g)      Based on the above-stated findings, the ends of justice served by continuing the

18         case as requested outweigh the interest of the public and the defendant in a trial within the

19         original date prescribed by the Speedy Trial Act.

20                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21         et seq., within which trial must commence, the time period of November 7, 2019 to January 16,

22         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24         of the Court’s finding that the ends of justice served by taking such action outweigh the best

25         interest of the public and the defendant in a speedy trial.

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
      Dated: October 31, 2019                                MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ SHEA J. KENNY
10                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
11

12
                                                             HEATHER E. WILLIAMS
13                                                           Federal Defender
14
     Date: October 31, 2019                                  /s/ Jerome Price
15                                                           JEROME PRICE
                                                             Assistant Federal Defender
16                                                           Attorneys for Defendant
                                                             DARNELL RAY OWENS
17

18

19
                                           FINDINGS AND ORDER
20
            IT IS SO FOUND AND ORDERED this 31st day of October, 2019.
21

22

23

24
                                                              Troy L. Nunley
25                                                            United States District Judge
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
